Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on April 22, 2019.  Claims 1-9 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “70” has been used to designate both an operational element (see ¶ [0019]) and an accelerator pedal (acceleration operational element) (see ¶ [0031]).  The examiner will proceed as interpreting operation element as an acceleration pedal as shown in Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “operation element to” and “travel control unit that” in claim 1.
“operation element to”; A review of the specification yields ¶ [0019] which states “the operation element 70” and ¶ [0031] which states “operation devices (operation elements), to which operations are input, such as an accelerator pedal 70 (accelerator operation element), a brake pedal 72, a steering wheel 74 (handle), and a shift switch 80.”  
“travel control unit that”; A review of the specification yields ¶ [0052] which states “a part or entirety of the travel control unit 120 are realized by a processor such as a central processing unit (CPU) executing programs. Also, a part or entirety thereof may be realized by hardware such as large scale integration (LSI) or an application specific integrated circuit (ASIC). In addition, the storage unit 140 is realized by a read only memory (ROM), a random access memory (RAM), a hard disk drive (HDD), a flash 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without all the elements of the vehicle control device shown in Fig. 1 (element 100), which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The specification ¶ [0052] states “Next, the vehicle control device 100 will be described. The vehicle control device 100 includes the automated driving control unit 110, the travel control unit 120, and the storage unit 140.”  One can clearly see in Fig. 1 that the vehicle control device 100 receives inputs from elements 70-75 and 80 (claimed as operation element).  One can also see that the combination of elements 110, 120 and 140 make the vehicle control unit and the travel control unit does not seem to be able to function without elements 110 and 140.  Claim 1 recites only the operational element and the travel control unit without reciting the automated driving control unit 110 or the storage unit 140 which the examiner believes are necessary to the invention.

Claims 2-9 are rejected as being dependent on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.






The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the examiner is unable to ascertain how the travel control unit 120 alone (without the automated driving control unit 110) would be able to determine when there is an automated driving release request.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.

Claims 2-9 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, as best understood by the examiner in view of the rejections above, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nishimine, US 2018/0066750 A1.

Regarding claim 1, Nishimine teaches a control device for a vehicle, capable of switching between an automated driving mode in which a driving force of a vehicle that has a power source and a transmission that performs a gear change for rotation using a power delivered from the power source is automatically controlled and a manual driving mode in which the driving force of the vehicle is controlled on a basis of a driver's operation on the vehicle, the control device comprising: 
an operation element to which the driver's operation is input in order to control the driving force of the vehicle; (Nishimine, see at least ¶ [0048] which states “The driving control unit 96 switches automatic driving by automatic driving control and manual driving by a driver's driving operation. The manual driving is a driving method in which traveling of the vehicle 10 is performed by the driver's driving operation, such as an accelerator operation, a brake operation, or a steering operation. The automatic driving is a driving method in which traveling of the vehicle 10 is performed by automatically performing acceleration/deceleration, braking, steering, or the like through the control of the electronic control device 90 based on the signals, information, and the like from various sensors without depending on a driver's driving operation (intention).”) and 
a travel control unit that outputs a travel control command value including a command value for selecting a gear range of the transmission, (Nishimine, see at least ¶ [0040] which states “In order to realize a control function for various kinds of control in the vehicle 10, the electronic control device 90 includes power source control means, that is, a power source control unit 92, gear shift control means, that is, a gear shift control unit 94, and driving control means, that is, a driving control unit 96.”)
wherein the travel control unit decides the gear range of the transmission on a basis of the driving force of the vehicle, and is able to select an ordinary gear change control and a gear change restricting control that restricts a change in gear range as compared with the ordinary gear change control, and selects which of the ordinary gear change control and the gear change restricting control is to be performed on a basis of an operation performed on the operation element when there is an automated driving release request in which the automated driving mode is released and the automated driving mode is switched to the manual driving mode during traveling of the vehicle in the automated driving mode. (Nishimine, see at least ¶ [0042] which states “The gear shift control unit 94 shifts the automatic transmission 22 according to a traveling state. Specifically, when the operation position POSsh of the shift lever 52 is the D operation position, the gear shift control unit 94 determines whether or not to execute a gear shift of the automatic transmission 22 by determining the presence or absence of the execution of the switching control of the gear stages of the automatic transmission 22 using, for example, a relationship (gear shift map, gear shift diagram) defined in advance. The gear shift control unit 94 determines whether or not to execute a gear shift of the automatic transmission 22 (that is, determines a gear stage that is formed in the automatic transmission 22) by applying a vehicle speed related value and a requested drive amount to the above-described gear shift map. The gear shift control unit 94 outputs a gear shift command for engaging and/or releasing the engagement devices C involved in the gear shift of the automatic transmission 22 as the hydraulic control command signal Sat to the hydraulic control circuit 50 such that the determined gear stage is formed.”  Also see ¶ [0048]-[0050])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668